AO 245B (Rev. 02/18) Judgrnent in a Criminal Case

 

 

 

 

 

 

Sheet l
UNITED STATES DISTRICT COURT
Eastem District of Pennsylvania
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
§ Case Number: DPAE5217CR000320-003
EDMANUAL BAHAMUNDI-VAZQ )
a/k/a NOLO LE D ) USM Number: 50459-069
) Maureen Coggins, Esq.
JAN 0 g 2019 ) Defendant’s Attomey
THE DEFENDANT:
lX] pleaded guilty to count(s) 1 §§ATE BMKM§N» §§er
ny uvp. vl€ti\
I:] pleaded nolo contendere to count(s)
which was accepted by the court.
m was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21:846 Conspimcy to distribute 5 kilograms or more of cocaine May 2017 l

The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.

I:l The defendant has been found not guilty on count(s)

of this judgment. The sentence is imposed pursuant to

 

l:l Count(s) I:l is

 

I:l are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

 

 

Signature of Judae

\/` L)U

Gerald J. Pappert, United States District Judge
Name and Title of Judge

Date signed: //6]'//6?

AO 245B (Rev. 02/18) Judgment in Criminal Case

DEFENDANT: EDMANUAL BAHAMUNDI-VAZQUEZ

Sheet 2 _ lmprisonment

Judgment _ Page 2 of

 

CASE NUMBER: l7-CR-320-3

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
87 MONTHS.

|X The court makes the following recommendations to the Bureau of Prisons:

It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial Responsibility Program.
It is recommended that the defendant be designated to FCI Oxford in Wisconsin.

lg The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

L__l L__I a.m. l:] p.m. on
l:l as notified by the United States Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:] before 2 p.m. on

 

l:| as notified by the United States Marshal.
l:| as notified by the Probation or Pretrial Services Oftice.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, with a certified copy of this judgment

 

UNITED STATES MARSHAL

By

 

DEPU'I`Y UNITED STATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 _ Supervised Re|ease

Judgment_Pa.ge 3 of 8

 

DEFENDANT: EDMANUAL BAHAMUNDI-VAZQUEZ
CASE NUMBER: 17-CR-320-3

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
4 YEARS.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

N»-l

l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4. |:\ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

IXI You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. [l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation ofiicer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. [l You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: EDMANUAL BAHAMUNDI-VAZQUEZ

Sheet 3A - Supervised Release
_ Judgment-Page 4 of 8

CASE NUMBER: l7-CR-320-3

STANDARD CONDITIONS OF SUPERVISION

as part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frarne.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer,

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearrn, arnmunition, destructive device, or dangerous weapon (i.e., anything that

was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Ofi'lce Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For fm'ther information regarding these conditions, see 0verview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B - Supervised Release

Judgment_~Page 5 of 8

DEFENDANT: EDMANUAL BAHAMUNDI-VAZQUEZ
CASE NUMBER: 17-CR-320-3

ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall refrain from the use of alcohol and shall submit to testing to ensure compliance. It is further ordered that the
defendant shall participate in alcohol treatment and abide by the rules of any such program until satisfactorily discharged

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of testing to

ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the rules of any such program
until satisfactorily discharged.

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any such program
until satisfactorily discharged.

The defendant shall provide the U.S. Probation Offrce with full disclosure of his financial records to include yearly income tax returns
upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the investigation of his
financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval of the
probation officer, unless the defendant is in compliance with a payment schedule for any fine obligation The defendant shall not
encumber or liquidate interest in any assets unless it is direct service of the fine obligation or otherwise has the express approval of the
Court.

AO 245B (Rev. 02/18) Judgi'nent in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

Judgment- Page _6__ of 8
DEFENDANT: EDMANUAL BAHAMUNDI-VAZQUEZ

CASE NUMBER: 17-CR-3 20-3
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ 1,000.00 $ 0.00
m The dete . ation ofrestitution is deferred b:i;in;:;);;nded Judgment rn a Crrmrnal Case (AO 245C) will

until after such determination
\:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

_Y_Name Of Pa ee ___Tofal LOSS** B_¢M(ML¢¢ LFMM
Payable to Clerk, U.S.

District Court

TOTALS $ $

l:| Restitution amount ordered pursuant to plea agreement $

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgrnent, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
g the interest requirement is waived for the El fine l:| restitution

l:| the interest requirement for the l:l fine l:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before Apri123, 1996.

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 - Schedule of Payments

Judmem - Page 7 of 8

DEFENDANT: EDMANUAL BAHAMUNDI-VAZQUEZ
CASE NUl\'fBER: l7-CR-320-3

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

E|

[:||:|

Lump sum payment of $ 1 100.00 due immediately, balance due

 

[:] not later than , or
§ inaccordance with [:l C [:] D, [:] E, or § Fbelow; or

Payment to begin immediately (may be combined with [:] C, [:] D, or l:l F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judglnent; or

Payment in equal (e.g., weekly, monrhly, quarrerly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

The fine is due immediately. It is recommended that the defendant participate in the Bureau of Prisons lnmate Financial
Responsibility Program and provide a minimum payment of $25.00 per quarter towards the tine and special assessment. ln the
event the tine is not paid prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly
installments of not less than $50, to commence 30 days after release from confinement The defendant shall notify the United
States Attomey for this district within 30 days of any change of mailing address or residence that occurs while any portion of the
fine and special assessment remains unpaid.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Fedeial Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[:||:|

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

A) One (1) Dan Wesson Arms, .357 revolver, bearing serial number 353392; B) One (1) Smith and Wesson,
9mm handgun, Model Number SD9VE, bearing serial number FWP2875 with four 9mm magazines, and
nine 9mm rounds of ammunition; CONTINUED ON NEXT PAGE

Payments shall be applied in the following orders (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) tine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:

Sheet 6B _ Schedule of Payments

Judgrnent_Page _8_ of \8_

EDMANUAL BAHAMUNDI-VAZQUEZ

CASE NUl\/IBER: 17-CR-320-3

ADDITIONAL FORFEITED PROPERTY

C) One (1) Walther PK .380 caliber firearm, bearing serial number WB058026, with ammunition

D) $4,184 U.S. currency seized nom within 1607 E. Emmaus Avenue, Allentown, PA

E) $119 U.S. currency seized from within 905 S. Arinour Street, Allentown, Pennsylvania

F) $854 U.S. currency seized from within 948 N. 5th Street, Allentown, PA

G) $720 U.S. currency seized from within 325 N. 15th Street, Allentown, PA

H) One (1) Kawasaki Motorcycle, PA Plate 8993Z, registered to co-defendant Jose Luis Sanchez-Delgado

I) One (1) white 2008 Honda TRX250EX ATV, VIN number 1HFTE2703 84707894

J) One (1) red and black 2004 Yamaha Raptor 660R ATV, VIN number JY4AM01Y84C050158

K) One (1) 2005 Yamaha Raptor 660R ATV

L) One (1) 1999 Intemational Tow Truck, PA Plate ZGP2773, registered to co-defendant Jose Luis Sanchez-Delgado

M) One (1) 1993 Intemational Tow Truck, PA Plate ZJT6395, registered to co-defendant Jose Luis Sanchez-Delgado

N) One (1) black and yellow watch and yellow ring with clear stories seized from 216 N. Fulton Street, Apartrnent 2,
Allentown, PA

